Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1,3, and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaikkonen et al. (US 2011/0241967 A1 hereinafter Kaikkonen).
Regarding claim 1, Kaikkonen discloses, in Fig.5,  an electronic device, comprising: a circuit board ( electronics 504 is mounted on a circuit board) ; a housing (502); and an antenna (506), wherein the antenna and the circuit board are fixed inside the housing ( see 502 housing the circuit board and antenna , wherein the circuit board comprises a first electrostatic protection circuit (544 and 516)  and a protected circuit (518 526 and 512), wherein the antenna is electrically connected to a first end of the first electrostatic protection circuit (see 506 connected to 524), and electrically connected to a first end of the protected circuit(top side of 518), wherein 
Regarding claim 3, Kaikkonen discloses wherein the first electrostatic protection circuit comprises a transient voltage suppressor (see zener diode 516 ).  

Regarding claim 19, Kaikkonen discloses wherein the protected circuit is a radio frequency circuit (512 is part of a radio frequency amplifier), and the circuit board does not have a second capacitive component.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaikkonen as applied to claim 1 above, and further in view of Han et al. (US 10389012 B2 hereinafter Han).

Regarding claim 7,10, 13, 16, Kaikkonen discloses a body (230; Fig.2; para0028); and at least one second electrostatic protection circuit (234) provided between a main ground point (236; Fig.2) and the body (230; Fig.2).
Kakkonen is silent with respect to the body being a metal middle frame and the main ground point is a ground point of the circuit board.
Han discloses a metal middle frame (22; Fig.1) connected to the main ground point of the circuit board (33) with a capacitor (col.3:line 10-30).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Han to modify the body of 
Regarding claim 8, 11,14 and 17, a modifed Kaikkonen discloses wherein the main ground point  of the circuit board, the second electrostatic protection circuit, and the metal middle frame form a path that satisfies a preset condition among respective discharge paths corresponding to the electrostatic energy ( see ESD discharge path of modified 230 ,234 and 236 of Kakkonen).



Regarding claim 9, 12,15, and 18, a modified Kaikkonen discloses wherein when the electrostatic energy is discharged to the main ground point of the circuit board, the second electrostatic protection circuit is turned on, and the electrostatic energy is returned to the metal middle frame through the second electrostatic protection circuit (see switch 40 turning on the capacitive state where energy is discharged with a grounding path of the metal middle frame ; col.3:line 10-30).

	
 

 

Allowable Subject Matter
	Claims 2, 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a difference value between an actual turn-on voltage and a rated turn-on voltage of the first electrostatic protection circuit is positively correlated with the parasitic inductance" in combination with the remaining limitations of the claim 2. 
 
 
Regarding claim 4-6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the circuit board further comprises a first capacitive component, wherein the antenna and the first end of the first electrostatic protection circuit are electrically connected to a first end of the first capacitive component, and a second end of the first capacitive component is electrically connected to the first end of the protected circuit, and wherein the first electrostatic protection circuit is connected in series with the first capacitive component " in combination with the remaining limitations of the claim 1. 

. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can 



/PETE T LEE/Primary Examiner, Art Unit 2848